Judgment affirmed, with costs. No opinion. Young, Kapper and Carswell, JJ., concur; Davis, J., dissents and votes for reversal and a new trial in memorandum as follows: The right of plaintiff, as administratrix of the estate of Christian Morck, to recover damages is extremely doubtful as a matter of law. (Miller v. New York Central Railroad Co., 226 App. Div. 205; affd., 252 N. Y. 546; Schrader v. N. Y., C. & St. L. R. R. Co., 254 id. 148.) The doubtful nature of this case on the facts is illustrated by the fact that on two prior trials juries disagreed. On every litigated issue on this trial the weight of evidence was against the contention of plaintiff, whose evidence, standing alone or but slightly supported, was contradicted by many disinterested witnesses. The judgment should be reversed and a new trial granted. (White v. Lehigh Valley Railroad Co., 211 App. Div. 177.) Lazansky, P. J., concurs with Davis, J.